Citation Nr: 0718207	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for bilateral pes planus.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis 
fifth lumbar vertebra, to include degenerative joint disease 
of the lumbar spine (claimed as back condition), and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In proceedings separate from this appeal, the veteran filed 
notices of appeal from two Board decisions issued in 
May 2001.  In a December 2003 memorandum decision, the Court 
of Appeals for Veterans Claims: (1) affirmed the Board's 
decision that had found no clear and unmistakable error (CUE) 
in a March 1956 Board decision; and (2) vacated and remanded 
the Board's decision that had denied entitlement to an 
earlier effective date.  The veteran thereafter filed a 
notice of appeal to the Court of Appeals for the Federal 
Circuit (Federal Circuit).  As no mandate has been issued 
with respect to the earlier effective date claim, the Board 
cannot address that remanded claim in this appeal.  

The issue whether new and material evidence has been received 
to reopen the veteran's claim for service connection for a 
back condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has an arch formed to a moderate degree on 
right foot toe-standing and a mild arch formed on left foot 
toe-standing.    

2.  The veteran experiences no real pain over the medial arch 
of the right foot and no foot pain bilaterally on palpation.    

3.  Bilaterally, the veteran has no bunions, no abnormal 
calluses, and no edema.  

4.  At the October 2002 compensation and pension (C&P) 
examination, the veteran had bilateral pain in his feet, used 
a cane, had inserts bilaterally for his shoes, and had a 
reduced ability to stand and walk for more than half an hour 
to an hour before sitting down.  

5.  The veteran currently experiences bilateral pain in his 
feet, must sit after 30 steps and uses a wheel chair when he 
goes to doctor's visits.  

6.  The veteran's medical records do not establish that the 
veteran's functional limitation in walking is due to his pes 
planus disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Code 
5276 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    Since the RO has assigned a 10 percent rating for 
the veteran's bilateral pes planus disability, the issue 
before the Board is whether the evidence in the record 
establishes that the veteran is entitled to a rating higher 
than 10 percent.  

Diagnostic Code (DC) 5276 governs the criteria for rating pes 
planus.  A 30 percent rating is available for severe, 
acquired bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  DC 5276, 38 C.F.R. § 4.71a.  A 
50 percent rating is available for pronounced, acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances.  DC 5276, 
38 C.F.R. § 4.71a.  

An increased rating is not warranted on this record.  At the 
veteran's October 2002 compensation and pension (C&P) 
examination, there was no marked deformity or pronation of 
the veteran's feet.  The veteran had an arch formed to a 
moderate degree on toe-standing of the right foot and a mild 
arch formed on toe-standing of the left foot, and the 
examiner described the degree of pes planus deformity as mild 
to moderate.  Nor did the examiner observe heel pain on 
palpation of the heel bilaterally and he found there was no 
real pain over the medial arch of the right foot.  The 
examiner noted there was no edema of the feet bilaterally.  
And he found there were no bunions or abnormal calluses over 
the plantar surface bilaterally.  

The veteran's medical treatment records support the 
October 2002 C&P examiner's findings.  There is no mention of 
the veteran's pes planus in the clinical treatment records 
from January 2000 to the present.  When the veteran went to a 
podiatry clinic in March 2000 and June 2002 to have his 
toenails trimmed, pes planus was not addressed.  Moreover, in 
April 2004, an examiner suggested that the veteran's limited 
ability to walk might be attributable to his congestive heart 
failure, his severe COPD, or his lower back pain.  See also 
November 1997 C&P exam (it is difficult to assess the 
elderly, obese man's limited functionality that is due to pes 
planus because of his diabetic peripheral neuropathy and 
superimposed degenerative joint disease).  Accordingly, the 
record does not show that an increase based on the rating 
criteria of DC 5276 is warranted.  

The veteran complains that not enough weight has been given 
to the 1955 medical certificate by Dr. B.  That examiner 
found that the veteran's feet were decidedly flat, with inner 
borders bulging.  He noted that the veteran could not elevate 
weight on his toes without complaint of pulling in the 
bottoms of his feet.  He diagnosed the veteran's with pes 
planus of the 2nd to 3rd degree, pointing out that there is 
some question as to the degree of disability in this case.  
He concluded that all of the veteran's disabilities 
(identified as pes planus, residuals of lumbosacral strain, 
pain in his thighs, and a moderate nervous condition) made 
him incapacitated to a degree of from 25 to 50 percent.  The 
Board has considered this examiner's report carefully and 
finds that nothing in it warrants a rating in excess of 
10 percent for pes planus for it provides very little 
clinical details about the severity of the veteran's 
condition or the manner in which the examiner determined the 
disability evaluation.  

An evaluation of any musculoskeletal disability must also 
include consideration of the ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The veteran asserts that 
his pain and suffering has not been adequately considered by 
VA and he speculates that the doctor did not believe that he 
experiences pain.  

The October 2002 C&P examiner recorded the veteran's 
complaints of pain.  He noted that the veteran used a cane 
and had inserts bilaterally for his shoes.  He recorded that 
the veteran had a reduced ability to stand and walk for more 
than half an hour to an hour before sitting down.  The C&P 
examiner's conclusion was that the veteran had a moderate 
functional impairment due to his pes planus disability.  
Since then, the veteran has made statements that his pain and 
the functional limitation of his disability have increased, 
requiring him to sit after 30 steps and to use a wheel chair 
when he goes to doctor's visits.  The veteran attributes that 
limitation of functionality wholly to his pes planus 
disability.  But since the veteran is a lay person, his 
opinion as to the etiology of his functional loss is not 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   And, 
as discussed above, his medical records do not attribute 
those limitations to his pes planus condition; instead, the 
examiners opine that those limitations may be related to his 
congestive heart failure, degenerative joint disease, COPD, 
and diabetic peripheral neuropathy.  

The veteran's current 10 percent evaluation is based on the 
criteria of a moderate acquired flatfoot disability, with 
pain on manipulation and pain on use of the feet.  DC 5276, 
38 C.F.R. § 4.71a.  The objective evidence establishes that 
the veteran has a moderate limitation of function arising 
from his pes planus disability, but it does not establish 
that any greater functional limitation arises from that 
disability.  Thus, the 10 percent evaluation adequately 
compensates the veteran for the pain and functional 
limitation related to pes planus.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  But when, as here, the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's October 2001 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the November 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting and what evidence 
might be helpful in establishing his claim.  That letter did 
not invite the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim nor did it address 
what evidence was specifically necessary with respect to the 
rating criteria or the effective date of an award.  Although 
the veteran and his representative have not raised any notice 
issues, the failure to provide complete notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, No. 06-7001, 
2007 WL 1427720 (Fed. Cir. May 16, 2007).  

This veteran was not prejudiced by the omissions in the 
notice letter.  While the letter did not invite the veteran 
to send in evidence "in his possession," it nevertheless 
provided the veteran with the address to which he should send 
information describing additional evidence or the evidence 
itself.  Thus, the veteran was on notice that he could send 
the evidence needed to substantiate his claim directly to the 
VA.  As for the evidence relating to the rating criteria and 
effective date for the claim, the claim for service 
connection was substantiated years ago.  In connection with 
the claim for increase, the October 2001 letter did notify 
the veteran that current medical evidence (such as doctors' 
records, medical diagnoses, and medical opinions) was needed 
and it invited the veteran to identify the dates and location 
of treatment.  That evidence would also be the evidence 
described in a notice that complied with Dingess, supra.  And 
the rating criteria itself was reproduced in the 
February 2004 statement of the case.  In any event, since the 
veteran's claim for increase was denied, any Dingess notice 
issues concerning an award are moot.  The veteran had a 
meaningful opportunity to participate in the adjudication 
process, so he was not prejudiced by the errors in the notice 
letter.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA has also complied with the duty to assist the claimant in 
obtaining evidence to substantiate the claim for an increased 
rating.  VA treatment records have been obtained, and an 
examination has been provided.  There are no additional 
pertinent records that the veteran has reported that have not 
been obtained.


ORDER

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.  


REMAND

The veteran filed a claim to reopen his claim for service 
connection for a back condition, but he did not receive 
notice that complied with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran filed his claim in November 2001, so the 
amended regulations that became effective on August 29, 2001, 
should have been applied to his claim.  See 38 C.F.R. 
§ 3.156(a) (2006).  Yet, the July 2002 letter that was sent 
to the veteran did not use the amended regulations to explain 
new and material evidence.  It also failed to identify the 
requirements for substantiating the merits of the underlying 
service connection claim.  The November 2002 rating decision 
applied the old regulations.  See 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001).  And while the 
February 2004 statement of the case properly reproduced the 
amended regulation in the section of the document identifying 
the pertinent laws, regulations, and rating schedule 
provisions, the discussion does not make it clear that the 
correct version of the regulations was applied.  Accordingly, 
the veteran must be provided with the proper notice of what 
evidence is needed to substantiate a claim to reopen his 
claim for service connection for a back condition, and the 
correct version must be used in adjudicating this claim.   

In addition, the veteran has not been invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to his claim.  Nor has he been 
provided with notice that complies with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to the 
veteran.  


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice that complies 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), 38 C.F.R. § 3.159(b), and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
Associate any evidence obtained with the 
claims folder.   

2.  Then readjudicate the claim using the 
correct legal standard for new and 
material evidence.  If any sought benefit 
is denied, issue the veteran a 
supplemental statement of the case.  After 
the veteran has been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


